Execution Version


Exhibit 10.2




AMENDMENT N° 32




TO THE




FULL SCALE SYSTEM DEVELOPMENT CONTRACT


No. IS-10-021


Between


IRIDIUM SATELLITE LLC


And


THALES ALENIA SPACE FRANCE


for the


IRIDIUM NEXT SYSTEM




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------










PREAMBLE


This Amendment N° 32 (“Amendment N° 32” or the “Amendment”) to the Full Scale
System Development Contract No. IS-10-021 signed on June 1, 2010 between Iridium
Satellite LLC and Thales Alenia Space France for the Iridium NEXT System, as
amended, (the “Contract”) is entered into on this March 9, 2018 by and between
Thales Alenia Space France, a company organized and existing under the laws of
France, having its registered office at 26 avenue Jean François Champollion
31100 Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited
liability company organized under the laws of Delaware, having an office at 1750
Tysons Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).


RECITALS


WHEREAS, Pursuant to Amendment N° 29 and Amendment N° 31 to the Contract,
Purchaser and Contractor incorporated into the Contract certain terms and
arrangements relating to the deferment of the Deferred Milestones (as defined in
the Contract) amounting to One Hundred Million Twenty Thousand and Six Hundred
Twelve U.S. dollars (US$100,020,612); and


WHEREAS, Iridium Communications Inc. is entering into a transaction to issue
high yield bonds, the proceeds of which will be used to prepay the outstanding
Payment Instruments (as defined in the Contract) issued in connection with the
Deferred Milestones, and the Parties would like to unwind the changes made in
Amendment N° 29 and Amendment N° 31 relating to the Deferred Milestones.


WHEREAS, the Parties now desire to amend Articles 1, 4 and 5 of the Contract and
the Exhibits to the Contract in accordance with the terms and conditions
provided for in this Amendment.


NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:


Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.


Article 2: Article 1 of the Contract is hereby modified by deleting the
following definitions.


“Applicable Margin” means 1.40% p.a.
 
“BPI France Assurance Export Premium” has the meaning set forth in Article 5.2.


“Deferred Milestone” has the meaning set forth in Article 5.2.


“Final Maturity Date” means March 31, 2019, provided that if such date would
fall on a day which is not a Business Day, such date shall fall on the next
following Business Day (unless such next following Business Day is the first
Business Day of a calendar month, in which case such date shall fall on the
Business Day next preceding such numerically corresponding day).  


“Interest” means the interest calculated on each Deferred Milestone and on the
BPI France Assurance Export Premium amount in accordance with Article 5.2.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







“Payment Instrument” means any lettre de change governed by French law and in
substantially the form of Exhibit 5.2 (Form of Payment Instrument) as issued by
the Contractor (tireur) in favor of Contractor (or a subsequent transferee) as
beneficiary (in accordance with the Security and Intercreditor Agreement)
(bénéficiaire) to be drawn against the Purchaser (tiré), being in a fixed USD
amount which is specified to be due and payable on the Final Maturity Date.


“Security and Intercreditor Agreement” means that certain Security and
Intercreditor Agreement, dated as of the date hereof, among Purchaser,
Contractor, the Security Agent (as defined therein) and the BPIAE Agent (as
defined therein).


Article 3: Article 4.5.2 of the Contract is hereby deleted in its entirety and
replaced by:


“[***]”


Article 4: Article 4.5 of the Contract is hereby modified by deleting Article
4.5.4 in its entirety.


Article 5: Article 5.2 of the Contract is modified by


(A)
Deleting the following from the end of the provision:

“Notwithstanding the first paragraph of this Article 5.2, each of the Contractor
and the Purchaser agrees that in relation to the following Milestones (each such
Milestone a “Deferred Milestone”), and on and subject to the terms set out
below, the Purchaser shall be obliged to accept (accepter) and countersign a
Payment Instrument delivered to it by the beneficiary thereof:


Milestone Number
Milestone Description
Milestone Value (USD)
Invoice Planned Date
[***]
[***]
[***]
[***]
 
Total
100,020,612
 



No less than [***] prior to fulfillment of the conditions in Article 5.1.2 in
relation to each such Deferred Milestone, the Contractor shall issue a Payment
Instrument in a USD amount corresponding to the aggregate of: (1) a principal
amount equal to the milestone value of such Deferred Milestone; and (2)
corresponding accrued interest thereon as of the Final Maturity Date. The
Purchaser shall, in consideration of the deferral of its payment obligation in
relation to the Deferred Milestones on and subject to the terms of this
Contract, accept and countersign any such Payment Instrument within [***] of the
date on which the conditions in Article 5.1.2 have been achieved for such
Deferred Milestone and shall send the countersigned and accepted Payment
Instrument to the Contractor. The payment of the unconditional payment
obligations under the Payment Instrument shall discharge in full the Purchaser
from its payment obligation under the corresponding Deferred Payment.


If the Purchaser does not accept a Payment Instrument in respect of any Deferred
Milestone within [***] after the conditions in Article 5.1.2 have been achieved
for such deferred Milestone under and in accordance with the paragraph above
(subject only to the final paragraph of this Article 5.2 below), the Purchaser
shall be required to make payment to the Contractor of the corresponding
Milestone Value in full in freely transferable funds to such account as the
Contractor may notify.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







Contractor shall detail in the invoice delivered to Purchaser pursuant to
Article 5.1.2(ii), the interest rate and amount of Interest applicable to the
Deferred Milestone amount, calculated pursuant to this Article 5.2. In the event
Purchaser finds a discrepancy in the interest rate or amount of Interest,
Purchaser shall so notify Contractor in writing within [***] after receipt of
Contractor’s invoice. Upon Contractor’s acceptance and correction of the noted
discrepancy, the invoice shall be reissued. The Payment Instrument shall be
re-issued by the Contractor and delivered to the Purchaser for countersigning
and acceptance and then re-sent to the Contractor within the period of [***]
after the date of receipt by purchaser of the corrected invoice.


Purchaser shall pay to Contractor a premium consisting of:


(a) an amount of One Million U.S. Dollars (US$ 1,000,000) to be paid to by the
Purchaser to the Contractor within [***] from the date of execution of Amendment
N° 29 after receipt of a corresponding invoice from the Contractor, and


(b) an amount calculated by BPI France Assurance Export (equal to 1.62% of the
milestone value of the Deferred Milestones, Interest in connection with such
Deferred Milestones and Interest in connection with the BPI France Assurance
Export Premium) to be invoiced by the Contractor within [***] from the date of
receipt by Contractor of the premium invoice from BPI France Assurance Export
and payable with interest at the Final Maturity Date.


(such premium, the “BPI France Assurance Export Premium”).


In addition to any other rights which BPI France Assurance Export may have under
the cover or otherwise, BPI France Assurance Export will benefit from the right
to be subrogated to the right of the Contractor or any assignee or transferee
and shall benefit from full rights of recourse against the Purchaser regarding
the Payment Instruments.


Within [***] of Purchaser’s receipt from Contractor of the invoice evidencing
the amount of the premium and associated interest referred to in paragraph (b)
of the definition of “BPI France Assurance Export Premium,” the Contractor shall
issue a Payment Instrument in a USD amount corresponding to the aggregate of (1)
the BPI France Assurance Export Premium; and (2) corresponding accrued interest
as of the Final Maturity Date. The Purchaser shall, in consideration of the
deferral of its payment obligation in relation to the BPI France Assurance
Export Premium on and subject to the terms of this Contract, accept and
countersign any such Payment Instrument within [***] of the date on which
Purchaser receives Contractor’s invoice and send the accepted Payment Instrument
to the Contractor. The payment of the unconditional payment obligations under
the Payment Instrument shall discharge in full the Purchaser from its payment
obligation under the corresponding payment obligation under this paragraph.


Contractor shall detail in the invoice delivered to Purchaser the interest rate
and amount of Interest applicable to the BPI France Assurance Export Premium. In
the event Purchaser finds a discrepancy in the interest rate or amount of
interest, Purchaser shall so notify Contractor in writing within [***] after
receipt of Contractor’s invoice. Upon Contractor’s acceptance and correction of
the noted discrepancy the invoice shall be reissued. The Payment Instrument
shall be re-issued by the Contractor and delivered to the Purchaser for
countersigning and acceptance and then re-sent to the Contractor within the
period of [***] after the date of receipt by purchaser of the corrected invoice.




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





If the Purchaser does not make payment under any Payment Instrument on the Final
Maturity Date (other than to the extent such Payment Instrument is cancelled by
the holder thereof), interest shall accrue on the outstanding amount under such
Payment Instrument computed at the Interest Rate, and such interest shall
constitute a debt under the Contract which is immediately due and payable upon
demand by the holder of such Payment Instrument.


The Purchaser and the Contractor acknowledge that once a Payment Instrument is
accepted by the Purchaser the Purchaser’s payment obligation with respect to
such Payment Instrument shall be irrevocable and unconditional. Each Payment
Instrument shall be signed by a duly authorized representative of the Purchaser
and shall be freely endorsable subject to the terms of the Security and
Intercreditor Agreement and the Payment Instrument shall be governed by French
law.


Interest on the principal amount of each Payment Instrument shall be calculated
by using (a) the US Dollar London Interbank Offered Rate (LIBOR) for the
relevant period displayed on pages LIBOR01 or, as applicable, LIBOR02 of the
Thomson Reuters screen at 11:00 am London Time the day of the invoice for the
period between the Invoice Date of each milestone and the Final Maturity Date,
plus (b) the Applicable Margin as follows:


(Milestone Amount) x (Interest + Applicable Margin) x (Number of days from
invoice until Final Maturity Date)/ 360.




For deferred interest periods longer than twelve (12) months, the SWAP rate
shall be used to calculate interest between the Invoice Date and the Final
Maturity Date plus the Applicable Margin. The SWAP rate shall be the semi-annual
USD swap rate quoted page Bloomberg ICAP at 11:00 am London Time the day of the
invoice.


Interest will be computed on a 360-day basis and the actual number of days
elapsed between the Milestone Invoice Date and the Final Maturity Date.


In the case of a deferred period not matching one of the USD interest rate curve
pillar, the USD interest rate shall be interpolated from the above defined rates
(LIBOR rate up to 12 months, SWAP rate beyond 12 months).


Contractor shall benefit from a first ranking senior security interest on
certain payments to be received by Purchaser from Aireon in accordance with the
Security and Intercreditor Agreement among Contractor, Purchaser and Deutsche
Bank Trust Company Americas. The benefit of such first ranking senior security
interest shall be governed under the Security and Intercreditor Agreement.”;


and


(B)
Inserting the following at the end of the provision:

Article 6: Notwithstanding the first paragraph of Article 5.2 of the Contract,
the Contractor and the Purchaser agree that in relation to the following
Milestones, payment for such Milestones, together with interest and certain fees
and costs related thereto, was effectuated via lettre de change as issued by
Purchaser to Contractor (each a “Payment Instrument”) as an acceptable form of
payment.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





Milestone Number
Milestone Description
Milestone Value (USD)
Invoice Planned Date
[***]
[***]
[***]
[***]



The Contractor and the Purchaser agree that such Payment Instruments have been
fully repaid.”
Article 7: The Contract is hereby modified by deleting Exhibit 5.2 (Form of
Payment Instrument).


Article 8: The effective date of this Amendment shall be the date when all of
the following conditions have been fulfilled (with respect to (E) below, as
confirmed in writing by Purchaser to Contractor promptly upon occurrence):


(A)
Execution of this Amendment by both Parties;

(B)
Purchaser shall have received sufficient funds to pay the outstanding Payment
Instruments (as described on Schedule 1 hereto) from the proceeds of the high
yield bond transaction entered into by Iridium Communications Inc. as notified
by Purchaser to Contractor in writing;

(C)
That certain Omnibus Termination and Release Agreement by and among Purchaser,
Contractor, [***], Deutsche Bank Trust Company Americas, as Security Agent, and
Societe Generale, as BPIAE Agent (the “Termination Agreement”), shall have been
duly executed by the parties thereto and shall be in full force and effect in
accordance with its terms and the Effective Time thereunder shall have occurred;

(D)
Purchaser shall have received a Cancelled Payment Instrument (as defined in the
Termination Agreement) from [***], evidencing the indefeasible, irrevocable and
unconditional payment in full of all outstanding Payment Instruments (as
described on Schedule 1 hereto) in accordance with the terms of the Termination
Agreement; and

(E)
Notification of Contractor by Purchaser that Purchaser has received the written
consent of the BPIAE Agent under the Amended and Restated BPIAE Facility
Agreement, dated as of October 4, 2010, as further amended, amended and
restated, modified or supplemented from time to time, to enter into this
Amendment.

Article 9: This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.


Article 10: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.




[The remainder of this page is left blank.]




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.




IRIDIUM SATELLITE LLC                THALES ALENIA SPACE FRANCE


/s/ S. Scott Smith                    /s/ Jean-Loic Galle
                                                
S. Scott Smith                        Jean-Loic Galle
Chief Operating Officer                President and CEO


        


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






SCHEDULE 1
OUTSTANDING PAYMENT INSTRUMENTS TO BE PREPAID


Bills of Exchange (Lettres de Change) issued pursuant to that certain Full Scale
System Development Contract, dated as of June 1, 2010, as amended by Amendment
29 thereto, dated 25 July 2017, and by Amendment 31 thereto, dated 30 October
2017 (and as further amended from time to time), by and between Iridium
Satellite LLC and Thales Alenia Space France, and accepted by Iridium Satellite
LLC as Drawee (Tiré)


 
Current holder
 
Prior holder



Date and Location of Creation
Date of any Transfer or Cancellation
Beneficiary
Holder Address
Amount of BOE
Interest Rate
Issue, Transfer, or Cancellation
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.